UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 14, 2009or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-10204 CPI Corp. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 1706 Washington Ave., St. Louis, Missouri (Address of principal executive offices) 43-1256674 (I.R.S. Employer Identification No.) 63103 (Zip Code) Registrant’s telephone number, including area code: 314/231-1575 Securities registered pursuant to Section 12(b) of the Act: Title of each class Common Stock, par value $0.40 per share Name of each exchange on which registered New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. oYesx No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,”“ accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated fileroNon-accelerated fileroAccelerated filerxSmaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).oYesx No As of December 21, 2009, _,, shares of the registrant’s common stock were outstanding. CPI CORP. INDEX TO QUARTERLY REPORT ON FORM 10-Q 16 and 40 WEEKS ENDED NOVEMBER 14, 2009 PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements: Interim Consolidated Balance Sheets November 14, 2009 (Unaudited) and February 7, 2009 1 Interim Consolidated Statements of Operations (Unaudited) 16 and 40 weeks Ended November 14, 2009 and November 8, 2008 3 Interim Consolidated Statement of Changes in Stockholders' Equity (Unaudited) 40 weeks Ended November 14, 2009 4 Interim Consolidated Statements of Cash Flow (Unaudited) 40 weeks Ended November 14, 2009 and November 8, 2008 5 Notes to Interim Consolidated Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 PART II. OTHER INFORMATION Item 6. Exhibits 28 SIGNATURES 29 EXHIBIT INDEX 30 PART I. FINANCIAL INFORMATION Item 1. Financial Statements CPI CORP. Interim Consolidated Balance Sheets - Assets in thousands November 14, 2009 February 7, 2009 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 8,286 $ 23,665 Accounts receivable: Trade 10,711 6,050 Other 926 923 Inventories 9,804 8,489 Prepaid expenses and other current assets 12,436 5,800 Refundable income taxes 457 357 Deferred tax assets 14,259 9,581 Assets held for sale 6,577 6,615 Total current assets 63,456 61,480 Property and equipment: Land 2,185 3,249 Buildings and building improvements 25,184 32,377 Leasehold improvements 4,460 4,406 Photographic, sales and manufacturing equipment 168,780 178,732 Total 200,609 218,764 Less accumulated depreciation and amortization 162,850 167,877 Property and equipment, net 37,759 50,887 Prepaid debt fees 2,462 2,262 Goodwill 21,759 21,459 Intangible assets, net 39,349 40,206 Deferred tax assets 8,796 8,359 Other assets 7,715 8,202 TOTAL ASSETS $ 181,296 $ 192,855 See accompanying footnotes to the interim consolidated financial statements. 1 CPI CORP. Interim Consolidated Balance Sheets – Liabilities and Stockholders’ Equity in thousands, except share and per share data November 14, 2009 February 7, 2009 (Unaudited) LIABILITIES Current liabilities: Current maturities of long-term debt $ 22,000 $ 1,150 Accounts payable 6,685 6,816 Accrued employment costs 13,295 10,146 Customer deposit liability 19,599 12,503 Sales taxes payable 4,355 5,284 Accrued advertising expenses 7,479 978 Accrued expenses and other liabilities 13,024 18,133 Total current liabilities 86,437 55,010 Long-term debt, less current maturities 75,458 104,578 Accrued pension plan obligations 9,502 10,591 Other liabilities 16,492 21,841 Total liabilities 187,889 192,020 CONTINGENCIES (see Note 13) STOCKHOLDERS' EQUITY Preferred stock, no par value, 1,000,000 shares authorized; no shares outstanding - - Preferred stock, Series A, no par value, 200,000 shares authorized; no shares outstanding - - Common stock, $0.40 par value, 50,000,000 shares authorized; 9,180,135 and 17,089,788 shares outstanding at November 14, 2009 and February 7, 2009, respectively 3,672 6,836 Additional paid-in capital 28,639 55,413 Retained earnings 20,939 183,704 Accumulated other comprehensive loss (10,711 ) (13,114 ) 42,539 232,839 Treasury stock - at cost, 2,175,591 and 10,270,319 shares at November 14, 2009 and February 7, 2009, respectively (49,132 ) (232,004 ) Total stockholders' equity (6,593 ) 835 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 181,296 $ 192,855 See accompanying footnotes to the interim consolidated financial statements. 2 CPI CORP. Interim Consolidated Statements of Operations (Unaudited) in thousands, except share and per share data 16 Weeks Ended 40 Weeks Ended November 14, 2009 November 8, 2008 November 14, 2009 November 8, 2008 Net sales $ 107,286 $ 115,689 $ 282,130 $ 308,619 Cost and expenses: Cost of sales (exclusive of depreciation and amortization shown below) 8,032 11,288 21,643 31,412 Selling, general and administrative expenses 99,940 109,552 245,480 269,761 Depreciation and amortization 6,320 8,616 17,913 21,673 Other charges and impairments 1,144 2,092 3,751 4,946 115,436 131,548 288,787 327,792 Loss from operations (8,150 ) (15,859 ) (6,657 ) (19,173 ) Interest expense 2,542 3,866 5,961 6,753 Interest income 130 87 370 567 Other income, net 236 56 253 59 Loss before income tax benefit (10,326 ) (19,582 ) (11,995 ) (25,300 ) Income tax benefit (3,524 ) (6,507 ) (4,094 ) (8,727 ) Net loss from continuing operations (6,802 ) (13,075 ) (7,901 ) (16,573 ) Net loss from discontinued operations - (266 ) - (625 ) NET LOSS $ (6,802 ) $ (13,341 ) $ (7,901 ) $ (17,198 ) NET LOSS PER COMMON SHARE Net loss per share from continuing operations - diluted $ (0.97 ) $ (2.02 ) $ (1.13 ) $ (2.56 ) Net loss per share from discontinued operations - diluted - (0.04 ) - (0.10 ) Net loss per share - diluted $ (0.97 ) $ (2.06 ) $ (1.13 ) $ (2.66 ) Net loss per share from continuing operations - basic $ (0.97 ) $ (2.02 ) $ (1.13 ) $ (2.56 ) Net loss per share from discontinued operations - basic - (0.04 ) - (0.10 ) Net loss per share - basic $ (0.97 ) $ (2.06 ) $ (1.13 ) $ (2.66 ) Weighted average number of common and common equivalent shares outstanding - diluted 7,003,832 6,479,496 6,987,746 6,467,352 Weighted average number of common and common equivalent shares outstanding - basic 7,003,832 6,479,496 6,987,746 6,467,352 See accompanying footnotes to the interim consolidated financial statements. 3 CPI CORP. Interim Consolidated Statement of Changes in Stockholders’ Equity (Unaudited) Forty weeks ended November 14, 2009 in thousands, except share and per share data Accumulated Additional other Treasury Common paid-in Retained comprehensive stock, stock capital earnings loss at cost Total Balance at February 7, 2009 $ 6,836 $ 55,413 $ 183,704 $ (13,114 ) $ (232,004 ) $ 835 Net loss - - (7,901 ) - - (7,901 ) Total other comprehensive income (consisting primarily of foreign exchange impact) - - - 2,403 - 2,403 Total comprehensive loss (5,498 ) Surrender of employee shares for taxes - (30 ) (30 ) Retirement of treasury stock (8,000,000 shares, at average cost) (3,200 ) (25,939 ) (151,527 ) - 180,666 - Issuance of common stock and restricted stock awards, net of forfeitures (90,347 shares) 36 (1,653 ) - - 2,236 619 Stock-based compensation recognized - 818 - - - 818 Dividends ($0.48 per common share) - - (3,337 ) - - (3,337 ) Balance at November 14, 2009 $ 3,672 $ 28,639 $ 20,939 $ (10,711 ) $ (49,132 ) $ (6,593 ) See accompanying footnotes to the interim consolidated financial statements. 4 CPI CORP. Interim Consolidated Statements of Cash Flows (Unaudited) in thousands 40 Weeks Ended November 14, 2009 November 8, 2008 Reconciliation of net loss to cash flows provided by (used in) operating activities: Net loss $ (7,901 ) $ (17,198 ) Adjustments for items not requiring (providing) cash: Depreciation and amortization 17,913 21,673 Loss from discontinued operations - 625 Stock-based compensation expense 818 703 Loss on disposition of property and equipment 976 894 Deferred income tax provision (4,451 ) (9,753 ) Pension, supplemental retirement plan and profit sharing expense 680 1,310 Other 781 515 Increase (decrease) in cash flow from operating assets and liabilities: Accounts receivable (4,527 ) 814 Inventories (1,097 ) 2,248 Prepaid expenses and other current assets (5,912 ) (8,286 ) Accounts payable (163 ) (3,527 ) Contribution to pension plan (1,245 ) (2,693 ) Accrued expenses and other liabilities (1,524 ) 381 Income taxes payable (98 ) (440 ) Deferred revenues and related costs 6,078 (279 ) Other (186 ) (106 ) Cash flows provided by (used in) continuing operations 142 (13,119 ) Cash flows used in discontinued operations - (534 ) Cash flows provided by (used in) operating activities 142 (13,653 ) See accompanying footnotes to the interim consolidated financial statements. 5 CPI CORP. Interim Consolidated Statements of Cash Flows (continued) (Unaudited) in thousands 40 Weeks Ended November 14, 2009 November 8, 2008 Cash flows provided by (used in) operating activities 142 (13,653 ) Cash flows used in financing activities: Repayment of long-term debt (8,270 ) (8,410 ) Payment of debt issuance costs (943 ) - Proceeds from short-term borrowings - 5,500 Cash dividends (3,337 ) (3,096 ) Other (13 ) (131 ) Cash flows used in financing activities (12,563 ) (6,137 ) Cash flows (used in) provided by investing activities: Additions to property and equipment (4,508 ) (31,198 ) Proceeds from sale of property and equipment 1,326 2 Other 130 95 Cash flows used in investing activities (3,052 ) (31,101 ) Effect of exchange rate changes on cash and cash equivalents 94 (163 ) Net decrease in cash and cash equivalents (15,379 ) (51,054 ) Cash and cash equivalents at beginning of period 23,665 59,177 Cash and cash equivalents at end of period $ 8,286 $ 8,123 Supplemental cash flow information: Interest paid $ 5,487 $ 5,807 Income taxes paid, net $ 440 $ 1,019 Supplemental non-cash financing activities: Issuance of treasury stock under the Employee Profit Sharing Plan $ 594 $ 521 Issuance of restricted stock and stock options to employees and directors $ 800 $ 870 See accompanying footnotes to the interim consolidated financial statements. 6 CPI CORP. Notes to Interim Consolidated Financial Statements (Unaudited) NOTE 1- DESCRIPTION OF BUSINESS AND INTERIM CONSOLIDATED FINANCIAL STATEMENTS CPI Corp. (the “Company”) operates 2,938 professional portrait studios as of November 14, 2009, throughout the U. S., Canada, Mexico and Puerto Rico, principally under license agreements with Sears, Roebuck and Co. ("Sears") and lease and license agreements with Walmart Stores, Inc. (“Walmart”).The Company also operates searsphotos.com, a vehicle for the Company’s customers to archive, share portraits via email and order additional portraits and products, and launched a similar website for PictureMe Portrait Studio® in the third quarter of 2009. The Interim Consolidated Balance Sheet as of November 14, 2009, the related Interim Consolidated Statements of Operations for the 16 and 40 weeks ended November 14, 2009, and November 8, 2008, the Interim Consolidated Statement of Changes in Stockholders’ Equity for the 40 weeks ended November 14, 2009, and the Interim
